          Case 1:18-cr-00640-RA Document 297
                                         296 Filed 06/22/20
                                                   06/21/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                             United States Attorney
                                                             Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007

                                                                                            Application granted. Time is
                                                             June 21, 2020                  excluded until June 26, 2020, under
BY ECF AND EMAIL                                                                            the Speedy Trial Act, pursuant to 18
                                                                                            U.S.C. Section 3161(h)(7)(a).
The Honorable Ronnie Abrams
United States District Judge                                                                SO ORDERED.
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square                                                                             _____________________________
New York, New York 10007                                                                    Ronnie Abrams, U.S.D.J.
                                                                                            June 22, 2020
        Re:      United States v. Joandra Tejada Gonzalez, 18 Cr. 640 (RA)

Dear Judge Abrams:

        The Government writes to respectfully request that the Court exclude time, pursuant to the
Speedy Trial Act, between today and the date of the initial conference in this case—June 26, 2020
at 11:30 a.m. Briefly, by way of backround, the defendant is charged in two counts of Indictment
18 Cr. 640 (RA) with conspiracy to commit to wire fraud (Count One) and aggravated identity
theft (Count Fifteen). She surrendered on June 17, 2020; was presented and arraigned (remotely)
before Judge James L. Cott, pursuant to Your Honor’s referral; entered a not-guilty plea; and was
ordered released on bail, pursuant to an agreed-upon bail package. (Dkts. 294, 295). 1 In advance
of the initial conference, the Government respectfully requests that the time between today and
June 26, 2020 be excluded pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), to allow
the parties time (1) to begin producing and reviewing discovery, and (2) to continue engaging in
discussions regarding a potential pretrial resolution of this matter. Defense counsel—Deveraux L.
Cannick, Esq.—consents to this request.

                                                             Respectfully submitted,

                                                             AUDREY STRAUSS
                                                             Acting United States Attorney for
                                                             the Southern District of New York

                                                        By: _____________________________
                                                            Michael D. Neff / Brett M. Kalikow
                                                            Assistant United States Attorneys
                                                            (212) 637-2107/2220

cc: Deveraux L. Cannick, Esq. (via ECF)
1
 At the arraignment, Judge Cott denied the Government’s request to exclude time, because the parties had not yet
scheduled the initial conference with the Court. This is therefore the Government’s second request to exclude time.
